DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
	Applicant states (pp. 10) that Mehra does not teach limiting the creation or copying of objects. Examiner respectfully disagrees.
Mehra teaches a bulk delete method for soft or hard delete in a multi-tenant database system (MTS) [0015]. The database processes queries from tenants [0021], such as insert (i.e., create) and delete [0043]. MTS stores data for multiple tenant organizations (i.e., object families), where each tenant is uniquely identified by a tenant ID [0017], and is allocated resources such as object storage based on contracts or restrictions (i.e., limits) [0072]. In other words, creating an object for a tenant requires allocating storage for the new object, which will fail (i.e., prevent creation of the new object) if contract limit for the tenant is exceeded.
	Applicant further states (pp. 11) that Gokhale does not teach limiting the increased size of scratch pool. Examiner respectfully disagrees.
Gokhale monitors storage policies on when predetermined thresholds (i.e., limits) are exceeded, e.g., age, size or other specified parameter (Gokhale: [0042]). Media (i.e., objects) are assigned to media pools, e.g., save pool (i.e., active objects) and scratch pool (i.e., deleted Gokhale: [0043]-[0044]). In other words, an object stored in the system is either active or deleted, and the size of scratch pool is increased when an active object is deleted, leading to an increase in the amount of storage available for overwrite. Gokhale’s storage retention policy defines limit on allocated storage (i.e., save pool), not on available storage (i.e., scratch pool) (Gokhale: Abstract).
Applicant further states (pp. 11) that AWS does not teach limiting the replication (i.e., copying) of objects based on the time required to perform replication. This is correct. However, the claimed limit on object creation/copying is based on count of objects, not on time required to perform creation/copying.
As explained above, Mehra creates an object for a tenant by first allocating storage for the new object, which will fail if contract limit for the tenant is exceeded [0072]; while Gokhale monitors storage policies on when predetermined thresholds (i.e., limits) are exceeded (Gokhale: [0042]), one of which being count as a storage metric (AWS: pp. 46/56).
	In summary, Mehra combined with Gokhale and AWS teaches the argued limitations of independent claims 1 and 17-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra. US patent application 2011/0264704 [herein “Mehra”], in view of Gokhale et al. US patent application 2009/0172319 [“Gokhale”], and further in view of Amazon S3 FAQs. https://aws.amazon.com/s3/faqs/, Mar 2020, pp. 1-56 [herein “AWS”].
Claim 1 recites “In data storage equipment, a method of managing objects, the method comprising: receiving a request to create a new object for a particular object family;”
Mehra teaches a bulk delete method for soft or hard delete in a multi-tenant database system (MTS) [0015]. The database processes queries from tenants [0021], such as insert (i.e., create new object) and delete [0043]. MTS stores data for multiple tenant organizations (i.e., object families), each tenant uniquely identified by a tenant ID [0017].
Claim 1 further recites “deriving, for the particular object family, a total object count based on an active object count and a deleted object count for the particular object family; and”.
In Mehra, a soft-deleted entry remains in storage and can be undeleted, while a hard-deleted entry is removed from the storage and its space freed up [0029].
Mehra does not disclose this limitation; however, Gokhale monitors storage policies on when predetermined thresholds are exceeded, e.g., age, size or other specified parameter (Gokhale: [0042]), one such storage metrics being count in Amazon S3 object storage (AWS: pp. 46/56). Media (i.e., objects) are assigned to media pools, e.g., save pool (i.e., active objects) and scratch pool (i.e., deleted objects) (Gokhale: 
Claim 1 further recites “in response to the request, performing an object management operation that (i) creates the new object when the total object count is less than a predefined total object count threshold and (ii) prevents creation of the new object when the total object count is not less than the predefined total object count threshold.”
Mehra allocates resources such as object storage to each tenant based on contracts or restrictions [0072]. Creating an object for a tenant requires allocating storage for the new object, which will fail (i.e., prevent creation of the new object) if contract limit for the tenant is exceeded.
Mehra does not disclose the limitation on threshold; however in Gokhale, when a predetermined threshold (i.e., total count) is exceeded for certain data (i.e., object family), storage manager may designate some of that data for reuse (i.e., perform object management operation) (Gokhale: [0042]), e.g., moving the oldest data from the save pool to the scratch pool before accepting (i.e., preventing) new object creation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to utilize Gokhale’s storage policy monitoring in Mehra with additional threshold parameters AWS, to avoid any single tenant monopolizing system resources [0018].
Claims 17-18 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “A method as in claim 1 wherein deriving the total object count includes: identifying, as the active object count, a first number of active objects of the particular object family that currently reside within the data storage equipment, identifying, as the deleted object count, a second number of deleted objects of the particular object family that currently reside within the data storage equipment, and aggregating the first number of active objects and the second number of deleted objects to form the total object count.”
Mehra teaches claim 1, where MTS stores data for multiple client organizations (i.e., object families), each tenant identified by a tenant ID [0017]. 
Mehra does not disclose this claim; however, Gokhale monitors storage policies on when predetermined thresholds are exceeded, e.g., age, size or other specified parameter (Gokhale: [0042]), one such storage metrics being count in Amazon S3 object storage (AWS: pp. 46/56). Media (i.e., objects) are assigned to media pools, e.g., save pool (i.e., active objects) and scratch pool (i.e., deleted objects) (Gokhale: [0043]-[0044]). An object stored in the system is either active or deleted, thus total object count is the sum (i.e., aggregate) of object counts in active pool and in scratch pool.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale AWS. One having ordinary skill in the art would have found motivation to utilize Gokhale’s storage policy monitoring in Mehra with additional threshold parameters such as tenant-level object counts of AWS, to avoid any single tenant monopolizing system resources [0018].

Claim 3 recites “A method as in claim 2 wherein the data storage equipment maintains a deleted object count table having deleted object count entries, each deleted object count entry of the deleted object count table (i) being indexed by a family identifier that uniquely identifies a respective object family and (ii) storing a respective deleted object count; wherein identifying the second number of deleted objects of the particular object family includes: identifying a particular deleted object count entry of the deleted object count table based on a particular object family identifier that uniquely identifies the particular object family among a plurality of object families within the data storage equipment, and reading, as the second number of deleted objects, the respective deleted object count stored in the particular deleted object count entry.”
Mehra teaches claim 2, where MTS stores data for multiple client organizations (i.e., object families), each tenant uniquely identified by a tenant ID (i.e., family identifier) [0017].
Mehra does not disclose this claim; however, Gokhale retains (i.e., maintains) in a spare media index (i.e., deleted object count table), containing metadata and other information describing data in a scratch pool (i.e., deleted objects), e.g., count (AWS: pp. 46/56) and threshold (Gokhale: [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 4 recites “A method as in claim 3, further comprising: updating the respective deleted object count stored in the particular deleted object count entry to indicate a current number of objects of the particular object family that have been deleted from a perspective of a host but that still await deletion processing within the data storage equipment.”
Mehra teaches claim 3, where MTS stores data (i.e., object families) for multiple client organizations (i.e., hosts), each tenant uniquely identified by a tenant ID [0017].
Mehra does not disclose this claim; however, Gokhale updates metadata record (i.e., deleted object count entry) in the spare media index of the scratch pool to reflect how much (i.e., count) of the old data (i.e., deleted objects) remains in that pool (i.e., awaits deletion processing) (Gokhale: [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 5 recites “A method as in claim 3, further comprising: performing a deletion assessment operation that selects a target object family from the plurality of object families for prioritized deletion processing based on deleted object counts stored in the deleted object count entries of the deleted object count table.”
Mehra teaches claim 3, where MTS stores data for multiple client organizations (i.e., object families), each tenant uniquely identified by a tenant ID [0017].
Mehra does not disclose this claim; however, Gokhale selects media in scratch pool (i.e., deleted objects) for prioritized overwrite or reuse processing (i.e., deletion assessment operation) from a virtual queue (i.e., deleted object count table) according to retention criteria (i.e., based on deleted object counts) or other preferences such as data type or subject matter etc. (Gokhale: [0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to incorporate Gokhale in Mehra with separate retention criteria for each tenant, based on which tenant-level object reuse is prioritized, to avoid any single tenant monopolizing system resources [0018].

Claim 6 recites “A method as in claim 1, further comprising: prior to receiving the request to create the new object for the particular object family and prior to deriving the total object count, creating a production storage object of the particular object family, the production storage object serving as a production volume that stores host data on behalf of a host.”
All tenants (i.e., hosts) in Mehra share the same collection of storage resources [0018]. Mehra does not disclose this claim; however, Gokhale performs storage operations, such as creation and deletion, on storage objects, including production/secondary volumes (i.e., production storage objects), and various types of copies and versions of data (Gokhale: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to incorporate Gokhale in Mehra with separate storage objects for each tenant to store tenant-level data, to avoid any single tenant monopolizing system resources [0018].

Claim 7 recites “A method as in claim 6 wherein performing the object management operation includes: creating, as the new object, a snapshot storage object of the production storage object, the snapshot storage object serving as a snapshot of the production volume.”
Mehra teaches claim 6, but does not disclose this claim; however, Gokhale performs storage operations, such as creation and deletion, on storage objects, including production/secondary volumes (i.e., production storage objects), and various types of copies and versions (i.e., snapshots) of data (Gokhale: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to incorporate Gokhale in Mehra with separate storage objects for each tenant to store tenant-level data, to avoid any single tenant monopolizing system resources [0018].

Claim 8 recites “A method as in claim 7, further comprising: after the snapshot storage object is created, receiving a deletion command to delete the snapshot storage object, and in response to the deletion command, (i) placing a set of links for the snapshot storage object in a trashbin of the data storage equipment and (ii) incrementing the deleted object count for the particular object family.”
Mehra teaches claim 7, where all tenants share the same collection of storage resources [0018]. Soft delete marks entries (i.e., links for snapshot) as deleted [0029], which are placed in the virtual recycle bin (i.e., trashbin) [0032].
Mehra does not disclose the limitation of (ii); however, Gokhale updates (i.e., increments) metadata record (i.e., deleted object count) in the spare media index of the scratch pool for a soft delete to reflect how much of the old data remains in that pool (Gokhale: [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 9 recites “A method as in claim 8, further comprising: based on the set of links for the snapshot storage object in the trashbin, (i) performing a deletion operation that removes the snapshot from the data storage equipment and (ii) decrementing the deleted object count for the particular object family.”
Mehra teaches claim 8, where all tenants in MTS share the same collection of storage resources [0018]. Hard delete removes an entry (i.e., snapshot) from the system immediately, and frees up its space [0040].
Mehra does not disclose the limitation of (ii); however, Gokhale updates (i.e., decrements) metadata record (i.e., deleted object count) in the spare media index of the scratch pool for a hard delete to reflect how much of the old data remains in that pool (Gokhale: [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 10 recites “A method as in claim 6 wherein performing the object management operation includes: creating, as the new object, a clone storage object of the production storage object, the clone storage object serving as a clone of the production volume.”
Mehra teaches claim 6, but does not disclose this claim; however, Gokhale performs storage operations, such as creation and deletion, on storage objects, including production/secondary volumes (i.e., production storage objects), and various types of copies (i.e., clones) and versions of data (Gokhale: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to incorporate Gokhale in Mehra with separate storage objects for each tenant to store tenant-level data, to avoid any single tenant monopolizing system resources [0018].

Claim 11 recites “A method as in claim 10, further comprising: after the clone storage object is created, receiving a deletion command to delete the clone storage object, and in response to the deletion command, (i) placing a set of links for the clone storage object in a trashbin of the data storage equipment and (ii) incrementing the deleted object count for the particular object family.”
Mehra teaches claim 10, where all tenants share the same collection of storage resources [0018]. Soft delete marks entries (i.e., links) as deleted [0029], which are placed in the virtual recycle bin (i.e., trashbin) [0032].
Mehra does not disclose the limitation of (ii); however, Gokhale updates (i.e., increments) metadata record (i.e., deleted object count entry) in the spare media index of the scratch pool for a soft delete to reflect how much (i.e., count) of the old data (i.e., deleted objects) remains in that pool (Gokhale: [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 12 recites “A method as in claim 11, further comprising: based on the set of links for the clone storage object in the trashbin, (i) performing a deletion operation that removes the clone from the data storage equipment and (ii) decrementing the deleted object count for the particular object family.”
Mehra teaches claim 11, where all tenants in MTS share the same collection of storage resources [0018]. Hard delete removes an entry from the system immediately, and frees up its space [0040].
Mehra does not disclose the limitation of (ii); however, Gokhale updates (i.e., decrements) metadata record (i.e., deleted object count entry) in the spare media index of the scratch pool for a hard delete to reflect how much (i.e., count) of the old data (i.e., deleted objects) remains in that pool (Gokhale: [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to have a separate spare media index of Gokhale for each tenant and combine all tenant-level indexes into a table, indexed by Mehra’s tenant IDs, to centrally manage metadata of soft-deleted objects for all tenants.

Claim 14 recites “A method as in claim 1 wherein the data storage equipment maintains a plurality of object families on behalf of a set of hosts;”
Mehra stores data for multiple client organizations (i.e., object families), and provides on-demand services to all tenants (i.e., hosts) [0017]. All tenants in MTS share the same collection of storage resources [0018].
Claim 14 further recites “wherein each object family of the plurality of object families includes a production volume, a set of production volume clones, a set of snapshots, and a set of clones of snapshots; and wherein the method further comprises: performing host input/output (1/0) operations on the plurality of object families in response to data storage commands from the set of hosts.”
Mehra teaches claim 1, but does not disclose this limitation; however, Gokhale performs storage operations, such as creation and deletion, on storage objects, including production/secondary volumes (i.e., production storage objects), and various types of copies (i.e., clones) and versions (i.e., snapshots) of data (Gokhale: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to incorporate Gokhale in Mehra with separate production volumes for each tenant to store tenant-level objects, to avoid any single tenant monopolizing system resources [0018].

Claim 15 recites “A method as in claim 14, further comprising: delaying deletion processing that removes deleted storage objects from the data storage equipment until the data storage equipment is idle with respect to servicing the host I/O operations.”
In Mehra, physical delete, a.k.a. hard delete [0029], is completely controlled by the system, and can be run on a schedule [0028]. Physical delete jobs can be executed by tenant ID when (i.e., delayed until) the system has available resources (i.e., idle) and scheduling space for the tenant [0018].

Claim 16 recites “A method as in claim 14, further comprising: receiving a second request to create a new object for a second object family that is different from the particular object family;”
Mehra processes queries from multiple clients (i.e., second request) [0021], such as insert (i.e., create new object) and delete [0043]. MTS stores data for multiple client organizations (i.e., second object family), each tenant uniquely identified by a different tenant ID [0017].
Claim 16 further recites “deriving, for the second object family, a second total object count based on an active object count and a deleted object count for the second object family; and”.
In Mehra, a soft-deleted entry remains valid for a threshold amount of time, while a hard-deleted entry is removed from the system immediately and its space freed up [0040].
Mehra teaches claim 14, but does not disclose this limitation; however, Gokhale monitors storage policies on when predetermined thresholds are exceeded, e.g., age, size or other specified parameter (Gokhale: [0042]), one such storage metrics being count (i.e., second count) in Amazon S3 object storage (AWS: pp. 46/56). Media (i.e., objects) are assigned to media pools, e.g., save pool (i.e., active objects) and scratch pool (i.e., deleted objects) (Gokhale: [0043]-[0044]). An object stored in the system is either active or deleted, thus total object count can be computed (i.e., derived) from object counts in active pool and in scratch pool.
Claim 16 further recites “in response to the second request, performing a second object management operation that (i) creates the new object when the second total object count is less than the predefined total object count threshold and (ii) prevents creation of the new object when the second total object count is not less than the predefined total object count threshold.”
Mehra does not disclose this limitation; however in Gokhale, when a predetermined threshold (i.e., second total count) is exceeded for certain data (i.e., second object family), storage manager may designate some of that data for reuse (i.e., perform second object management operation) (Gokhale: [0042]), e.g., moving the oldest data to the scratch pool before accepting (i.e., preventing) new object creation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Gokhale and AWS. One having ordinary skill in the art would have found motivation to utilize Gokhale’s storage policy monitoring in Mehra with additional threshold parameters such as tenant-level object counts, to avoid any single tenant monopolizing system resources [0018].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra as applied to claim 6 above, in view of Gokhale and AWS, and further in view of Howe. Multi-tenant Application Database Design. Https://blakebhowe.medium.com/, Jan 2020, pp. 1-6 [herein “Howe”].
Claim 13 recites “A method as in claim 6 wherein the data storage equipment includes multiple storage processors that perform host input/output (1/0) operations on the particular object family in response to data storage commands from a set of hosts;”
Mehra teaches claim 6, where MTS stores data for multiple client organizations (i.e., object families), and provides on-demand services to all tenants (i.e., hosts) [0017].
Mehra does not disclose this limitation; however, Howe teaches a database-per-tenant approach to multi-tenant database design that ensures proper data isolation. Every tenant has its own storage processor to access (i.e., host I/O operation) its own schema and data storage (Howe: pp. 2/6).
Claim 13 further recites “wherein the production storage object of the particular object family is created by a particular storage processor of the multiple storage processors; and”.
Mehra does not disclose this limitation; however, every time Howe adds a new tenant, a new schema is generated that creates a separate database (i.e., production storage object) for the tenant (Howe: pp. 2/6).
Claim 13 further recites “wherein the method further comprises: designating the particular storage processor among the multiple storage processors to exclusively perform deletion processing for the particular object family.”
Mehra does not disclose this limitation; however, every time Howe adds a new tenant, a new schema is generated that creates a separate database with its own storage processor to access (i.e., deletion processing) its own data storage exclusively (Howe: pp. 2/6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with Howe. One having ordinary skill in the art would have found motivation to incorporate Howe’s database-per-tenant design in Mehra to ensure tenant-level data isolation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra as applied to claim 1 above, in view of Gokhale and AWS, and further in view of Data Manipulation Language (DML). https://www.techopedia.com/definition/1179/data-manipulation-language-dml, Oct 2014, pp. 1-8 [herein “DML”].
Claim 19 recites “A method as in claim 1 further comprising: wherein the active object count comprises a total number of active U.S. Application No.: objects for the particular object family, and wherein the active objects for the particular object family are visible to and can be accessed by at least one host computer; and wherein the deleted object count comprises a total number of deleted objects for the particular object family, wherein the deleted objects for the particular object family are not visible to and cannot be accessed by the at least one host computer.”
Mehra combined with Gokhale and AWS teaches claim 1, where a delete request can be either a soft delete or a hard delete in a multi-tenant database system (MTS) [0015]. Gokhale monitors storage policies on when predetermined thresholds are exceeded for a tenant (i.e., object family), e.g., age, size (Gokhale: [0042]), and count (i.e., active or deleted object count) (AWS: pp. 46/56).
Mehra does not disclose the limitation on visibility and accessibility; however, industry standard relational databases support data manipulation commands such as INSERT and DELETE (DML: pp. 2/8). A record inserted into the database (i.e., active object) is visible and accessible to users via SELECT queries; while a record removed from the database (i.e., deleted object) is no longer visible and accessible to users via SELECT queries.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mehra with DML. One having ordinary skill in the art would have found motivation to adopt the standard relational model with DML semantics for Mehra’s multi-tenant database system [0022].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163